      Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 1 of 10
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: 10/26/2020
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                            NOTICE OF INTENT TO
                                                     REQUEST JUDICIAL REMOVAL
        - against –
                                                     Criminal Docket No. 20 Cr. 434 (VEC)
 STALIN SANTANA PERDOMO,

                           Defendant.

 – – – – – – – – – – – – – – – – – –X


       NOTICE IS HEREBY GIVEN TO STALIN SANTANA PERDOMO (“the defendant”)

and to his attorney of record herein, Amy Gallicchio, Esq., that upon conviction of the defendant

for the offense of Illegal Reentry, in violation of 8 U.S.C. §§ 1326(a), (b)(2), the United States of

America shall request that the Court issue a Judicial Order of Removal against the defendant

pursuant to Section 238(c) of the Immigration and Nationality Act of 1952, as amended, 8 U.S.C.

§ 1228(c).

Dated: New York, New York
       August 27, 2020
    September 8,
                                                      AUDREY STRAUSS
                                                      Acting United States Attorney
                                                      Southern District of New York

                                              By:     __________________________________
                                                      Andrew A. Rohrbach
                                                      Assistant United States Attorney
         Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 2 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                            FACTUAL ALLEGATIONS
                                                     IN SUPPORT OF JUDICIAL REMOVAL
        - against –
                                                     Criminal Docket No. 20 Cr. 434 (VEC)
 STALIN SANTANA PERDOMO,

                          Defendant.

 – – – – – – – – – – – – – – – – – –X


       NOTICE IS HEREBY GIVEN TO STALIN SANTANA PERDOMO (“the defendant”)

and to his attorney of record herein, Amy Gallicchio, Esq., that the United States of America

alleges the following facts in support of the Notice of Intent to Request Judicial Removal:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of the Dominican Republic.

       3.      On or about August 1, 2017, the defendant was removed from the United States to

               the Dominican Republic following entry of a final order of removal by a United

               States Immigration Judge.

       4.      The defendant subsequently reentered the United States without being admitted or

               paroled, or at a time or place other than as designated by the Attorney General.

       5.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               offense of Illegal Reentry, in violation of 8 U.S.C. §§ 1326(a), (b)(2).

       6.      A maximum sentence of 20 years’ imprisonment may be imposed for the above-

               mentioned offense.




                                                 1
        Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 3 of 10




       7.     The defendant is subject to removal pursuant to Section 212(a)(6)(A)(i) of the

              Immigration and Nationality Act of 1952, as amended (“INA”), 8 U.S.C. §

              1182(a)(6)(A)(i), as an alien who is present in the United States without being

              admitted or paroled, or who arrived in the United States at any time or place other

              than as designated by the Attorney General; and Section 212(a)(9)(C)(i)(II) of the

              INA, 8 U.S.C. § 1182(a)(9)(C)(i)(II), as an alien who has been ordered removed

              under Section 235(b)(2) of the INA, Section 240 of the INA, or any other provision

              of law, and who enters or attempts to reenter the United States without being

              admitted.

       WHEREFORE, pursuant to Section 238(c) of the INA, 8 U.S.C. § 1228(c), the United

States of America requests that the Court order the defendant removed from the United States to

the Dominican Republic.

Dated: New York, New York
       August 27, 2020
       September 8,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney
                                                   Southern District of New York


                                            By:    ___________________
                                                   Andrew A. Rohrbach
                                                   Assistant United States Attorney




                                               2
         Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 4 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                          DEFENDANT’S PLEA STATEMENT IN
                                                   SUPPORT OF JUDICIAL REMOVAL
        - against –
                                                   Criminal Docket No. 20 Cr. 434 (VEC)
 STALIN SANTANA PERDOMO,

                           Defendant.

 – – – – – – – – – – – – – – – – – –X


              STALIN SANTANA PERDOMO, defendant in the above-captioned criminal

proceeding, hereby states as follows:

       1.     My true and correct name is STALIN SANTANA PERDOMO.

       2.     I received a Notice of Intent to Request Judicial Removal (“Notice”), dated, August

              27, 2020. I am the person identified in that document. I hereby waive my right,

              pursuant to Section 238(c)(2)(A) of the Immigration and Nationality Act of 1952,

              as amended (“INA” or the “Act”), 8 U.S.C. § 1228(c)(2)(A), to have the Notice

              served upon me prior to the commencement of the trial or entry of a guilty plea in

              this case.

       3.     I received the Factual Allegations in Support of Judicial Removal (“Allegations”),

              dated August 27, 2020. I hereby waive my right, pursuant to Section 238(c)(2)(B)

              of the INA, 8 U.S.C. § 1228(c)(2)(B), to have the allegations served 30 days prior

              to sentencing.

       4.     My rights in a judicial removal proceeding have been fully explained to me by my

              attorney, Amy Gallicchio, Esq. After consultation with my counsel and




                                               1
 Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 5 of 10




     understanding the legal consequence of doing so, I knowingly and voluntarily

     waive the right to the notice and hearing provided for in Section 238(c)(2) of the

     Act, 8 U.S.C. § 1228(c)(2), and further waive any and all rights to appeal, reopen,

     reconsider, or otherwise challenge this order. I understand the rights I would

     possess in a contested administrative proceeding and I waive these rights, including

     the right to examine the evidence against me, present evidence on my own behalf,

     and cross examine witnesses presented by the United States. I understand these

     rights and waive further explanation by the Court.

5.   I hereby admit that all of the factual allegations set forth in the Allegations are true

     and correct as written.

6.   I hereby concede that I am removable from the United States pursuant to Section

     212(a)(6)(A)(i) of the INA, 8 U.S.C. § 1182(a)(6)(A)(i), as an alien who is present

     in the United States without being admitted or paroled, or who arrived in the United

     States at any time or place other than as designated by the Attorney General; and

     Section 212(a)(9)(C)(i)(II) of the INA, 8 U.S.C. § 1182(a)(9)(C)(i)(II), as an alien

     who has been ordered removed under Section 235(b)(2) of the INA, Section 240 of

     the INA, or any other provision of law, and who enters or attempts to reenter the

     United States without being admitted.

7.   I hereby waive any and all rights I may have to any and all forms of relief or

     protection from removal, deportation, or exclusion under the INA, as amended, and

     related federal regulations. These rights include, but are not limited to, the ability

     to apply for the following forms of relief or protection from removal: asylum;

     withholding of removal under Section 241(b)(3) of the INA, 8 U.S.C. § 1231(b)(3);




                                        2
 Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 6 of 10




      any protection from removal pursuant to Article III of the United Nations

      Convention Against Torture, including withholding or deferral of removal under 8

      C.F.R. §§ 208.16-17 and 1208.16-17; cancellation of removal; adjustment of status;

      registry; de novo review of a denial or revocation of temporary protected status

      (current or future); waivers under Sections 212(h) and 212(i) of the INA, 8 U.S.C.

      §§ 1182(h), 1182(i); visa petitions; consular processing; voluntary departure or any

      other possible protection or relief from removal available under the Constitution,

      laws or treaty obligations of the United States.

8.    I agree to the entry of a stipulated judicial order of removal pursuant to Section

      238(c)(5) of the INA, 8 U.S.C. § 1228(c)(5). I acknowledge that I have not been

      persecuted in the Dominican Republic and have no present fear of persecution in

      the Dominican Republic, the country of my citizenship. I further acknowledge that

      I have not been tortured in the Dominican Republic and have no present fear of

      torture in the Dominican Republic, the country of my citizenship.

9.    I consent to the introduction of this statement as an exhibit in the record of these

      judicial removal proceedings. I further agree to make the judicial order of removal

      a public document, waiving my privacy rights, including any privacy rights that

      might exist under 8 C.F.R. § 208.6.

10.   I agree to assist U.S. Immigration and Customs Enforcement (“ICE”) in the

      execution of my removal. Specifically, I agree to assist ICE in the procurement of

      any travel, identity, or any other documents necessary for my removal; to meet with

      and to cooperate with representatives of any country to which I may by statute be

      removed if ICE so requests; and to execute any forms, applications, or waivers




                                        3
       Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 7 of 10




            needed to execute or expedite my removal. I further understand that my failure or

            refusal to assist ICE in the execution of my removal may subject me to criminal

            penalties under Section 243 of the INA, 8 U.S.C. § 1253.

      11.   I concede that the entry of this judicial order of removal renders me permanently

            inadmissible to the United States. I agree that I will not enter, attempt to enter, or

            transit through the United States without first seeking and obtaining permission to

            do so from the Secretary of the Department of Homeland Security or other

            designated representative of the U.S. government.

      12.   I will accept a written order issued by this Court for my removal from the United

            States to the Dominican Republic, and I waive any and all rights to challenge any

            provision of this agreement in any U.S. or foreign court or tribunal.




 October 22, 2020
                                         /s/ Stalin Santana Perdomo by Amy Gallicchio, Esq.
________________                           _____________________
Date                                       Defendant’s Signature

 October 22, 2020                            /s/ Amy Gallicchio
________________                           ______________________
Date                                       Attorney for the Defendant




                                              4
Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 8 of 10
         Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 9 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                            ORDER OF JUDICIAL REMOVAL

        - against –                                  Criminal Docket No. 20 Cr. 434 (VEC)

 STALIN SANTANA PERDOMO,

                           Defendant.

 – – – – – – – – – – – – – – – – – –X


       Upon the application of the United States of America, by Andrew A. Rohrbach, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of STALIN SANTANA PERDOMO (the “defendant”);

and upon all prior proceedings and submissions in this matter; and full consideration having been

given to the matter set forth herein, the Court finds:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of the Dominican Republic.

       3.      On or about August 1, 2017, the defendant was removed from the United States to

               the Dominican Republic following entry of a final order of removal by a United

               States Immigration Judge.

       4.      The defendant subsequently reentered the United States without being admitted or

               paroled, or at a time or place other than as designated by the Attorney General.

       5.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               offense of Illegal Reentry, in violation of 8 U.S.C. §§ 1326(a), (b)(2).




                                                 1
        Case 1:20-cr-00434-VEC Document 18 Filed 10/26/20 Page 10 of 10




       6.      A maximum sentence of 20 years’ imprisonment may be imposed for the above-

               mentioned offense.

       7.      The defendant is subject to removal pursuant to Section 212(a)(6)(A)(i) of the

               Immigration and Nationality Act of 1952, as amended (“INA”), 8 U.S.C. §

               1182(a)(6)(A)(i), as an alien who is present in the United States without being

               admitted or paroled, or who arrived in the United States at any time or place other

               than as designated by the Attorney General; and Section 212(a)(9)(C)(i)(II) of the

               INA, 8 U.S.C. § 1182(a)(9)(C)(i)(II), as an alien who has been ordered removed

               under Section 235(b)(2) of the INA, Section 240 of the INA, or any other provision

               of law, and who enters or attempts to reenter the United States without being

               admitted.

       8.      The defendant has waived his right to notice and a hearing under Section 238(c) of

               the INA, 8 U.S.C. § 1228(c).

       9.      The defendant has waived the opportunity to pursue any and all forms of relief and

               protection from removal.

       10.     The defendant has designated the Dominican Republic as the country for removal

               pursuant to Section 240(d) of the INA, 8 U.S.C. § 1229a(d).

               WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to the Dominican Republic.

Dated: New York, New York
       October 26, 2020
       _________                                ________________________________
                                                 HONORABLE VALERIE E. CAPRONI
                                                 UNITED STATES DISTRICT JUDGE




                                                2
